Exhibit 10.3

RESOLUTE FOREST PRODUCTS EQUITY INCENTIVE PLAN

DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT, dated as of
                                         (the “Date of Grant”) is made by and
between Resolute Forest Products Inc., a Delaware corporation (the “Company”),
and                                          (“Participant”).

WHEREAS, the Company has adopted the Resolute Forest Products Equity Incentive
Plan (the “Plan”) pursuant to which restricted stock units (“RSUs”) may be
granted in respect of shares of the Company’s common stock, par value $0.001 per
share (“Stock”); and

WHEREAS, the Participant serves as a member of the Board of Directors of the
Company (“Director”) and the Board of Directors has determined that, subject to
the terms set forth herein, a portion of each Director’s compensation should be
made in the form of a RSU award to more closely align their interests with those
of the Company and its stockholders.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1.         Grant of Restricted Stock Unit.

(a)         Grant.  The Company hereby grants to Participant
                                         RSUs, on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan (the “Initial
Grant”). Each RSU represents the right to receive payment in respect of one
share of Stock as of the Settlement Date (defined in Section 2(b)) to the extent
the Participant is vested in such RSU as of the Settlement Date, subject to the
terms of this Agreement and the Plan.

(b)        Incorporation by Reference, Etc.  The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Human Resources and Compensation/Nominating and Governance Committee (the
“Committee”) from time to time pursuant to the Plan. Any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.

(c)         Acceptance of Agreement.  Unless the Participant notifies the
Director, Corporate Compensation in writing within 14 days after the Date of
Grant that the Participant does not wish to accept this Agreement, the
Participant will be deemed to have accepted this Agreement and will be bound by
the terms of the Agreement and the Plan. Any such notice may be given to the
Director, Corporate Compensation at the Company’s principal executive office.

2.         Terms and Conditions.

(a)        Vesting.  Subject to the Participant’s continued service as a
Director, twenty five percent (25%) of the RSUs (rounded to the nearest whole
RSU) shall vest on the last day of each calendar quarter of 2013 (each such
date, a “Vesting Date”).



--------------------------------------------------------------------------------

(b)        Settlement.  The obligation to make payments and distributions with
respect to RSUs (the “settlement”) shall be satisfied through the issuance of
one share of Stock for each vested RSU, and the settlement of the RSUs may be
subject to such conditions, restrictions and contingencies as the Committee
shall determine. One-third of the RSUs shall be settled on March 31 of each of
the first three calendar years following the year of the Date of Grant;
provided, however, all vested RSUs shall be settled as soon as practicable after
the earliest of the Participant’s (i) termination of service as a Director,
(ii) death or (iii) Disability, but in no event later than March 15 of the year
following the year of such termination of service, death or Disability, as
applicable. For purposes of this Agreement, each date on which RSUs are settled
pursuant to the preceding sentence shall be a “Settlement Date.” For purposes of
this Agreement and to the extent applicable to the Participant, the term
“termination of service” shall be interpreted to comply with Section 409A of the
Internal Revenue Code (“Section 409A”). To the extent payments are made during
the periods permitted under Section 409A (including any applicable periods
before or after the specified payment dates set forth in this Section 2(b)), the
Company shall be deemed to have satisfied its obligations under the Plan and
shall be deemed not to be in breach of its payment obligations hereunder.

(c)         Dividend Equivalents and Voting Rights.  The Participant will from
time to time be credited with additional RSUs (including a fractional RSU), the
number of which will be determined by dividing:

     (i)        The product obtained by multiplying the amount of each dividend
(including extraordinary dividend if so determined by the Company) declared and
paid by the Company on the Stock on a per share basis on or after the Date of
Grant and before the date on which all RSUs are settled by the number of vested
but unsettled and unvested RSUs recorded in Participant’s account on the record
date for payment of any such dividend, by

     (ii)        The Fair Market Value of one (1) share of Stock on the dividend
payment date for such dividend.

Subject to the Participant’s continued service as a Director, the additional
RSUs shall vest and be settled at the same time and on the same proportion as
the Initial Grant. No additional RSUs shall be accrued for the benefit of
Participant with respect to record dates occurring prior to, or with respect to
record dates occurring on or after the date, if any, on which Participant has
forfeited the RSUs.

3.        Termination of Service with Company.  Notwithstanding any provision of
Section 2 to the contrary, the following vesting and forfeiture provisions shall
apply to the Participant’s vested but unsettled and unvested RSUs.

(a)        Failure to be re-elected.  If the Participant’s service as a Director
terminates as a result of a failure to be re-elected as a Director (other than
due to death or Disability), then the Participant shall become vested in a
prorated number of RSUs. For purposes of the preceding, the prorated portion of
the RSUs that is vested as of the Participant’s date of termination, including
the portion of the RSUs then already vested, shall be the total number of
granted and credited RSUs multiplied by a fraction, the numerator of which shall
be the number of full months elapsed from January 1 of the calendar year of the
Date of Grant through the date of the Participant’s termination of service as a
Director and the denominator of which shall be 12.

 

2



--------------------------------------------------------------------------------

(b)        Death.  If the Participant dies during his period of service as a
Director, then, in addition to the RSUs vested as of the date of death under
Section 2(a), the RSUs scheduled to vest on the next scheduled Vesting Date
shall also vest on the date of death.

(c)        Disability.  If the Participant becomes Disabled, then, in addition
to the RSUs then vested under Section 2(a), the RSUs scheduled to vest on the
next scheduled Vesting Date shall also vest upon the Participant’s Disability.

(d)        Termination by the Company for Cause.  If the Participant’s service
as a Director terminates for Cause, then all outstanding RSUs, whether vested
but unsettled or unvested, shall immediately terminate.

(e)         Other Termination.  If the Participant’s service as a Director
terminates (including due to resignation from the Board), other than as
described in the foregoing provisions of this Section 3, then the Participant
shall remain vested in all previously vested RSUs, whether settled or unsettled,
but all unvested RSUs shall immediately terminate.

Notwithstanding anything contained to the contrary in this Section 3, in no
event shall any RSUs be settled prior to the applicable Vesting Date except if
otherwise determined by the Board of Directors and if permitted under Code
Section 409A (to the extent applicable to the Participant).

4.        Compliance with Legal Requirements.  The granting and settlement of
the RSUs, and any other obligations of the Company under this Agreement, shall
be subject to all applicable federal, provincial, state, local and foreign laws,
rules and regulations and to such approvals by any regulatory or governmental
agency as may be required.

(a)         Transferability.  Unless otherwise provided by the Committee in
writing, the RSUs shall not be transferable by Participant other than by will or
the laws of descent and distribution.

(b)         No Rights as Stockholder.  The Participant shall not be deemed for
any purpose to be the owner of any shares of Stock subject to RSUs and shall
have no voting rights with respect to the RSUs.

(c)         Tax Withholding.  All distributions under the Plan are subject to
withholding of all applicable federal, state, provincial, local and foreign
taxes, which obligations shall be satisfied through (i) the issuance by the
Company of net shares of Stock, or (ii) the sale by the Company of the number of
shares of Stock necessary to satisfy such obligations.

5.        Miscellaneous.

(a)         Waiver.  Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.

(b)        Notices.  Any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or

 

3



--------------------------------------------------------------------------------

overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailing but in no event later
than the date of actual receipt. Notices shall be directed, if to the
Participant, at the Participant’s address indicated by the Company’s records, or
if to the Company, to the attention of the Director, Corporate Compensation at
the Company’s principal executive office.

(c)         Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

(d)        No Rights to Continued Service.  Nothing contained in this Agreement
shall be construed as giving the Participant any right to be retained in any
position as a consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which is hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.

(e)        Beneficiary of Non-Québec Participant.  The Participant, other than a
Participant residing in the Province of Québec, may file with the Committee a
written designation of a beneficiary on such form as may be prescribed by the
Committee and may, from time to time, amend or revoke such designation. Any
notice should be made to the attention of the Director, Corporate Compensation
at the Company’s principal executive office. If no designated beneficiary
survives the Participant, the Participant’s estate shall be deemed to be
Participant’s beneficiary.

(f)         Beneficiary of Québec Participant.  The Participant residing in the
Province of Québec may only designate a beneficiary by will. Upon the death of
the Participant residing in the Province of Québec, the Company shall settle the
RSUs pursuant to Section 2(b) of this Agreement to the liquidator, administrator
or executor of the estate of the Participant.

(g)        Successors.  The terms of this Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

(h)         Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 9 of the Plan.

(i)        Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.

(j)         Headings.  The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

 

4



--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Company has executed this Agreement as of the day
first written above.

 

RESOLUTE FOREST PRODUCTS INC. By:     Name:               Title:      

 

5